COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

RAMON ALVARADO CHACON,                           §
                                                                    No. 08-14-00227-CR
                                                 §
                               Appellant,                             Appeal from the
                                                 §
v.                                                                  394th District Court
                                                 §
                                                                 of Brewster County, Texas
THE STATE OF TEXAS,                              §
                                                                         (TC# 4254)
                                                 §
                               Appellee.
                                                 §

                                 MEMORANDUM OPINION

       Ramon Alvarado Chacon appeals his conviction of continuous sexual abuse of a young

child. A jury found Appellant guilty, and the court assessed his punishment at imprisonment for

a term of fifty-five years. We affirm.

                                    FRIVOLOUS APPEAL

       Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), by presenting a professional

evaluation of the record demonstrating why, in effect, there are no arguable grounds to be

advanced. See In re Schulman, 252 S.W.3d 403, 406 n.9 (Tex.Crim.App. 2008)(“In Texas, an

Anders brief need not specifically advance ‘arguable’ points of error if counsel finds none, but it
must provide record references to the facts and procedural history and set out pertinent legal

authorities.”); High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978). Counsel has notified the

Court in writing that he has delivered a copy of counsel’s brief and the motion to withdraw to

Appellant, and he has advised Appellant of his right to review the record, file a pro se brief, and

to seek discretionary review.          Kelly v. State, 436 S.W.3d 313, 318-20 (Tex.Crim.App.

2014)(setting forth duties of counsel). We granted Appellant’s motion for access to the record,

but he has not filed a pro se brief.

        We have carefully reviewed the record and counsel’s brief. We agree that the appeal is

wholly frivolous and without merit and we find nothing in the record that might arguably support

the appeal. The judgment of the trial court is affirmed.


                                               STEVEN L. HUGHES, Justice
July 6, 2016

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                                -2-